DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 1/24/2022 has been entered.

Claims 1-2, 4, 6-12, 15, 18-24, 26, 28-34, 37 and 40-62 are presented for examination. Claims 1, 23 and 45 have been amended. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 12, 18, 20, 23-24, 28, 30, 34, 40, 42, 45-48, 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPUB 20170223143 A1- recorded on IDS filled by 9/11/2019, hereafter Johnson) in view of Hilton et al. (US PGPUB 20070239366 A1- recorded on IDS filled by 7/26/2018, hereafter Hilton), Monroe et al. (US Patent 9858531 B1, hereafter Monroe) and Baird et al. (US PGPUB 20070094661 A1, hereafter Baird).
Monroe and Baird were cited on the previous office action.

Regarding to Claim 1, Johnson discloses: A hybrid computing method (see Figs. 1, 2 and [0036]-[0037]) comprising: 
identifying a program to be executed in a hybrid computing system (see Figs. 1, 2 and [0036]-[0038]; “solve this computational task is to partition the task into smaller sub-problems, some of which are solved on quantum processing devices and some of which are solved on classical distributed computers”, and “loads this problem 120 into a big data compute framework 130”), the hybrid computing system comprising:
a control system comprising classical computing resources, the classical computing resources comprising a classical processor and one or more classical memories (see Fig. 1 and [0036]-[0038]; “classical distributed computers 150 available to the end user”. The existences of one or more classical computing resources like classical processors and one or more classical memories are inherently required by classical distributed computers 150); and
quantum computing resources comprising a quantum processor that defines qubits (see Fig. 1, [0016], [0018], [0037] and [0046]. Based on [0016], [0018] and [0046], it is understood that the quantum processing devices 190A-N of Fig. 1 at least comprising a gate-model quantum processor that defines qubits);
by operation of the control system, identifying a set of events to execute the program, the set of events comprising events to be executed using the respective quantum computing resources and events to be executed using the respective classical computing resources (see Figs. 1-2, [0036]-[0037]; “to partition the task into smaller sub-problems, some of which are solved on quantum processing devices and some of which are solved on classical distributed computers”. Identifying a set of events/operations/sub-tasks of the computational task/problem to be solved to be performed by quantum computing resources or classical computing resources that suitable for certain events/operations/sub-tasks. Also see [0039]; “converting the task to a quantum data model, such that the task may be readily solved on a variety of quantum processing devices and architectures 190”), the set of events comprising:
application of quantum logic gates to one or more of the qubits (see Fig. 1, [0016], [0018], [0037] and [0046]. As explained above, the quantum computing devices 190A-N is gate-model type quantum devices that define qubits, and thus the events/operations/sub-tasks that are supported to be distributed to quantum computing devices 190A-N inherently include application of quantum logic gates to qubits);
measurement of a quantum state of one or more of the qubits (see Fig. 1, [0016] and [0037]; “Solutions 187 from the quantum processing devices 190 are returned through the API in an appropriate form 183 for the big data compute framework 130”. The events/operations/sub-tasks that should be distributed to quantum computing devices 190A-N inherently include measurement of a quantum state of qubits to obtain solutions 187); and
by operation of the control system, generating an event schedule to execute the set of events, and the event schedule comprises resource schedules for the respective qubits (see [0043] and Claim 7; “an internal task scheduler 240 that is tuned for the many distinguishing characteristics of quantum computing devices” and “a module that schedules computational tasks to be computed by the quantum processing device”. Note the quantum computing devices 190A-N are gate-mobile type quantum resources that defines qubits, then the scheduling of tasks to be computed by the quantum computing devices 190A-N inherently includes resource schedules for the respective qubits. Also see “Quantum processing devices commonly use so-called qubits, or quantum bits” from [0016]); and 
executing the event schedule in the hybrid computing system, wherein the event schedule, when executed in the hybrid computing system, coordinates operation of the quantum processor and the classical processor (see Figs. 1,2 and [0036]-[0038]. Distributing corresponding events/operations/sub-tasks to suitable classical resources or suitable quantum resources for execution, i.e., coordinates operation of the quantum processor and the classical processor).

Johnson does not disclose:
the set of events also comprising:
storing a quantum state measurement into the one or more classical memories;
wherein generating the event schedule comprises performing a temporal optimization process that moves at least one of the quantum logic gates in time relative to at least one of the other events and thereby makes at least one of the qubits available for another interaction earlier in the event schedule; and
wherein coordinating the operation of the quantum processor and the classical processor comprises specifying relative timing of operations of the quantum processor and the classical processor.
However, Hilton discloses: a set of events/operation/tasks assigned/distributed to be performed by corresponding classical resources or quantum resources comprises:
 application of quantum logic gates to one or more of the qubits (see [0018], [0022], [0024] and [0030]; “quantum gates applied to the qubits”);
measurement of a quantum state of one or more of the qubits (see [0018], [0023]-[0024] and [0030]; “a qubit-specific measurement capability (the need to be able to measure the state of the qubit in order to retrieve information)”); and
storing a quantum state measurement into the one or more classical memories (see Fig. 2, steps 304-310 of Fig. 3, [0024], [0101]-[0104]. The quantum computer sends calculated results to classical computer for performing classical computer related algorithm to update the calculated results, and then the classical computer sends updated results back to quantum computer for further processing, and thus the calculated results from the quantum computer, i.e., claimed quantum statement measurement, is inherently stored at one or more classical memories when the classical computer updates the calculated results);
coordinates operation of the quantum processor and the classical processor, wherein coordinating the operation of the quantum processor and the classical processor comprises specifying relative timing of operations of the quantum processor and the classical processor (see Fig. 2, steps 304-310 of Fig. 3, [0024], [0101]-[0104]. The classical computer/processor receives calculated results from the quantum computer/processor after the quantum computer/processor calculates and generate said calculated results in order to perform further process to update the calculated results, i.e. specifying relative timing of operations of the quantum processor and the classical processor in order to configure the classical processor executes required operations after the operations of the quantum processor, and then the quantum computer/processor receives and performs further processes on such updated result from the classical computer/processor after the classical computer/processor updates the received results via classical computer related algorithm, i.e. specifying relative timing of operations of the quantum processor and the classical processor in order to configure the quantum processor executes required operations after the operations of the classical processor).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the executions of sub-tasks of a computational task on the corresponding classical computers and quantum computers from Johnson by including method of transitions of intermediate results between quantum computers and classical computers for performing corresponding suitable algorithms to achieve a final solution or result from Hilton, since it would provide a mechanism of achieving a final accurate solution or result via different algorithms and updated intermediate inputs (see [0040]-[0041] from Hilton).

Furthermore, Monroe discloses: generating the event schedule comprises performing time scheduling algorithm that scheduling events of application of quantum gates to one or more of the qubits and measurement of a quantum state of one or more of the qubits (see lines 15-23, lines 36-37 of col. 1, lines 57-59 of col. 6,  lines 21-28, lines 35-37 of col. 7, “a predetermined schedule of controlled interactions between the qubits”, “a processor unit configured to initiate, schedule and control quantum computations in accordance with a quantum algorithm”, “a first quantum gate between qubits housed in the respective distant modular ELUs in accordance with a schedule determined by the quantum algorithm, and of at least a second quantum gate between a predetermined set of qubits housed in a respective at least one modular ELUs in accordance with a schedule determined by the quantum algorithm” and “which scheduled realization of quantum gates is performed for quantum computations”, emphasis added. Also see lines 64-7 of cols. 10-11, lines 25-28 of col. 11, lines 1-3 of col. 22, lines 38-40 and lines 65-67 of col. 23, “Upon obtaining the first and/or second quantum gates in accordance with a predetermined schedule, … Subsequently, the states of qubits produced by the first and/or second gates are measured an forwarded”, “wherein each subsequent measurement of the six stabilizers is performed by re-using of four ancilla qubits for each logical qubit”, “conditional measurements of the qubits”, “scheduling of the gates realization and measurements of qubit states” and “A sequential measurement of the six stabilizers is performed through re-using the four ancilla qubits for each logical memory qubit”, emphasis added. Also see Figs. 7A-7B, lines 60-43 of cols. 30-31 for detail examples of scheduled sequences of application of quantum gates to one or more of the qubits and measurement of a quantum state of one or more of the qubits).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the executions of the quantum computing device to achieve results for certain tasks from the combination of Johnson and Hilton by including the time scheduling process on quantum resources in low-level structures to achieve results from Monroe, since it would provide a specific description or explanation on executions of quantum gates and/or qubits in a quantum computing device (note: most of descriptions from Johnson and Hilton only forces on high level application/utilization of quantum computing device without the details of low level process of the quantum resource).

In addition, Baird discloses: a time scheduling algorithm that move at least one of resources in time relative to at least one of other tasks/operations and thereby makes at least one of the resources available for another interaction earlier in an original schedule (see [0047]; “thus allowing the task to move to an earlier time if all collaborators and resources become available”. Moving the task earlier time also moves the corresponding available resources earlier to process the task).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the scheduling algorithm from the combination of Johnson, Hilton and Monroe by including a reschedule mechanism for tasks to be performed on resources from Baird, and thus the combination of Johnson, Hilton, Monroe and Baird would discloses the missing limitation from the combination of Johnson and Hilton, since it would provide a configurable mechanism of allowing the scheduled jobs to be re-scheduled to a different time based on the real-time availability of the resources used to process the task (see [0047] from Baird). 

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Johnson, Hilton, Monroe and Baird discloses: wherein the event schedule comprises resource schedules for:
the respective qubits, the classical processor, and the one or more classical memories (see Fig. 2, steps 304-310 of Fig. 3, [0024], [0101]-[0104] from Hilton. The quantum computer sends calculated results, i.e., operation results by quantum processor, to classical computer for performing classical computer related algorithm, i.e., operation of classical processor, to update the calculated results, and then the classical computer sends updated results back to quantum computer for further processing, and thus the calculated results from the quantum computer is inherently stored at one or more classical memories when the classical computer updates the calculated results).

Regarding to Claim 6, the rejection of Claim 1 is incorporated and further the combination of Johnson, Hilton, Monroe and Baird discloses: wherein the qubits are defined by qubit devices housed in the quantum processor (see [0016] from Johnson and [0129] from Hilton), and executing the event schedule comprises:
generating control signals; and delivering the control signals to the quantum processor (see [0050] from Johnson and lines 16-20 of col. 2 and lines 58-60 of col. 6 from Baird; “a scheduled entanglement of both nearby and non-local qubits for an efficient fault-tolerant execution of computations in accordance with a prescribed algorithm and under control of a control processor unit (CPU)” and “a processor unit configured to initiate, schedule and control quantum computations in accordance with a quantum algorithm”, It is understood to one with ordinary skill in the art that the controlling described by [0050] from Johnson, lines 16-20 of col. 2, lines 58-60 of col. 6 from Baird would require generate control signals and delivering the control signals to the quantum processors/resources to be controlled).

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Johnson, Hilton, Monroe and Baird discloses: wherein the event schedule, when executed in the hybrid computing system, coordinates operation of the quantum processor, the classical processor, and the one or more classical memories (see Fig. 2, steps 304-310 of Fig. 3, [0024], [0101]-[0104] from Hilton. The quantum computer sends calculated results, i.e., operation results by quantum processor, to classical computer for performing classical computer related algorithm, i.e., operation of classical processor, to update the calculated results, and then the classical computer sends updated results back to quantum computer for further processing, and thus the calculated results from the quantum computer is inherently stored at one or more classical memories when the classical computer updates the calculated results).

Regarding to Claim 12, the rejection of Claim 1 is incorporated and further the combination of Johnson, Hilton, Monroe and Baird discloses: wherein the hybrid computing system is configured to perform hybrid classical/quantum computation with error correction (see [0154] from Hilton and lines 57-59 of col. 8 from Monroe; “Note that even if a 7:1 ratio of physical to logical qubits is required (for error correction)” and “an error-correction mechanism may be applied to the quantum gates”).

Regarding to Claim 18, the rejection of Claim 1 is incorporated and further the combination of Johnson, Hilton, Monroe and Baird discloses: wherein the events to be executed using the respective classical computing resources include computations by the classical processor (see Fig. 2, steps 304-310 of Fig. 3, [0024], [0101]-[0104] from Hilton. The quantum computer sends calculated results to classical computer for performing classical computer related algorithm, i.e., operation of classical processor, to update the calculated results, and then the classical computer sends updated results back to quantum computer for further processing).

Regarding to Claim 20, the rejection of Claim 1 is incorporated and further the combination of Johnson, Hilton, Monroe and Baird discloses: wherein the control system comprises a control processor, the control processor comprises at least one of a classical microprocessor, an application-specific integrated circuit (ASIC), or an integrated package (see [0012]-[0014] from Johnson, lines 51-55 of col. 16 from Baird; “A central processor unit (CPU) 24 receives INPUT data to be processed and computed, and controls the operation of the quantum computer system 10 for execution of scheduled 29 operations”, emphasis added. It is well-known and understood that a modem central processor unit or CPU at the time of effective filling date of Johnson and Monroe is implemented on integrated circuit microprocessor or an integrated package. Note: both of the control system from Johnson and Monroe are classical control system, and thus the IC microprocessor to implement CPU is classical microprocessor).

Regarding to Claim 23, Claim 23 is a system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 24, the rejection of Claim 23 is incorporated and further Claim 24 is a system claim corresponds to method Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 28, the rejection of Claim 23 is incorporated and further Claim 28 is a system claim corresponds to method Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 30, the rejection of Claim 23 is incorporated and further Claim 30 is a system claim corresponds to method Claim 8 and is rejected for the same reason set forth in the rejection of Claim 8 above.

Regarding to Claim 34, the rejection of Claim 23 is incorporated and further Claim 34 is a system claim corresponds to method Claim 12 and is rejected for the same reason set forth in the rejection of Claim 12 above.

Regarding to Claim 40, the rejection of Claim 23 is incorporated and further Claim 40 is a system claim corresponds to method Claim 18 and is rejected for the same reason set forth in the rejection of Claim 18 above.

Regarding to Claim 42, the rejection of Claim 23 is incorporated and further Claim 42 is a system claim corresponds to method Claim 20 and is rejected for the same reason set forth in the rejection of Claim 20 above.

Regarding to Claim 45, Claim 45 is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 46, the rejection of Claim 45 is incorporated and further Claim 46 is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 47, the rejection of Claim 45 is incorporated and further Claim 47 is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 48, the rejection of Claim 45 is incorporated and further Claim 48 is rejected for the same reason set forth in the rejection of Claim 8 above.

Regarding to Claim 52, the rejection of Claim 45 is incorporated and further Claim 52 is rejected for the same reason set forth in the rejection of Claim 12 above.

Regarding to Claim 54, the rejection of Claim 45 is incorporated and further Claim 54 is rejected for the same reason set forth in the rejection of Claim 18 above.

Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPUB 20170223143 A1- recorded on IDS filled by 9/11/2019, hereafter Johnson) in view of Hilton et al. (US PGPUB 20070239366 A1- recorded on IDS filled by 7/26/2018, hereafter Hilton), Monroe et al. (US Patent 9858531 B1, hereafter Monroe) and Baird et al. (US PGPUB 20070094661 A1, hereafter Baird) and further in view of Aarni et al. (US PGPUB 20100325276 A1, hereafter Aarni).
Monroe, Baird and Aarni were cited on the previous office action.

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further the combination of Johnson, Hilton, Monroe and Baird discloses: wherein identifying the set of events comprises:
obtaining hardware-independent instructions from the program; identifying the set of events (see Figs. 1, 2 and [0036]-[0038] from Johnson; “solve this computational task is to partition the task into smaller sub-problems, some of which are solved on quantum processing devices and some of which are solved on classical distributed computers”. Some of the sub-tasks from the computational task may be solved on quantum devices and some may be solved on classical devices, and thus the instructions of those sub-tasks are hardware-independent instructions).

The combination of Johnson, Hilton, Monroe and Baird does not disclose: based on the hardware-independent instructions, generating native instructions for computing resources of the hybrid computing system; and identifying the set of events based on the native instructions.
However, Aarni discloses: a method of executing received computer program code comprises:
based on the instructions, generating native instructions for computing resources (see [0076]; “The code, for example, may be written in a computer programming language that is compiled into a native instruction set of the processor”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify execution of received program code of computational task by hardware processing resources as taught by the combination of Johnson, Hilton, Monroe and Baird by including compiling the received program code into native instruction sets to processor that is used as resource to execute the received program code as taught by Aarni, since it is well-known and understood that a program code written in high-level program language is required to be complied or converted into machine code or native code format in order to be efficiently understood and then executed by the hardware processing resource in the low-level executions.
Thereby, the combination of Johnson, Hilton, Monroe, Baird and Aarni discloses: 
based on the hardware-independent instructions, generating native instructions for computing resources of the hybrid computing system; (see Figs. 1-2, [0036]-[0038] from Johnson and [0076] from Aarni. In order to executing the corresponding events/operations/sub-tasks at the corresponding quantum devices or classical devices, the hardware-independent instructions of the corresponding events/operations/sub-tasks should be converted/complied into the corresponding native instructions); and identifying the set of events based on the native instructions (see corresponding analysis of Claim 1 and [0076] from Aarni. After combining Aarni, the system would compiled or converted the received data/software code into native or machine code format, and then understanding and determining the corresponding events/operations/sub-tasks should be distributed to a corresponding quantum device or classical device will be based on the native or machine code in low-level execution, i.e., identifying the set of events based on the native instructions, in order to distribute or schedule such events/operations/sub-tasks into the corresponding resources for executions).

Regarding to Claim 26, the rejection of Claim 23 is incorporated and further Claim 26 is a system claim corresponds to method Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Claims 7, 15, 19, 29, 37, 41, 53, 55 and 57-62  are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPUB 20170223143 A1- recorded on IDS filled by 9/11/2019, hereafter Johnson) in view of Hilton et al. (US PGPUB 20070239366 A1- recorded on IDS filled by 7/26/2018, hereafter Hilton), Monroe et al. (US Patent 9858531 B1, hereafter Monroe) and Baird et al. (US PGPUB 20070094661 A1, hereafter Baird) and further in view of Rigetti et al. (WO 2015178992 A2, hereafter Rigetti).
Monroe, Baird and Rigetti were cited on the previous office action.

Regarding to Claim 7, the rejection of Claim 6 is incorporated and further the combination of Johnson, Hilton, Monroe and Baird discloses: wherein the quantum processor comprises the qubit devices (see [0016] from Johnson and [0129] from Hilton), and executing the event schedule comprises delivering the control signals to respective qubit devices in the quantum processor (see [0050] from Johnson and lines 16-20 of col. 2 and lines 58-60 of col. 6 from Baird; “a scheduled entanglement of both nearby and non-local qubits for an efficient fault-tolerant execution of computations in accordance with a prescribed algorithm and under control of a control processor unit (CPU)” and “a processor unit configured to initiate, schedule and control quantum computations in accordance with a quantum algorithm”, It is understood to one with ordinary skill in the art that the controlling described by [0050] from Johnson, lines 16-20 of col. 2, lines 58-60 of col. 6 from Baird would require generate control signals and delivering the control signals to the quantum processors/resources to be controlled).
The combination of Johnson, Hilton, Monroe and Baird does not disclose: the quantum processor further comprises readout devices, and delivering the control signals comprises delivering the control signals to respective qubit devices and readout devices in the quantum processor.
However, Rigetti discloses: wherein the quantum processor comprises the qubit devices and readout devices (see Fig. 2, [0075]), and executing the event schedule comprises delivering the control signals to respective qubit devices and readout devices in the quantum processor (see Fig. 2 and [0071]; “the signal board 140 includes signal lines that communicate … readout control signals from the QPC input connector hardware 136 to the individual readout devices 146”. Also see [0043]-[0044]; “The quantum processor cell 102 may output information indicating the states of the qubits, for example, by applying control signals to the readout devices”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the architecture of the quantum processor system and control signal delivering mechanism from the combination of Johnson, Hilton, Monroe and Baird by including readout devices in a quantum processing system as taught by Rigetti, since either one of Johnson, Hilton, Monroe or Rigetti would require the quantum devices in the quantum process system to output information about the qubits’ states and a readout device is a well-known and understood component in the quantum computing fields to detect and output the qubit’ state (see [0070]-[0071] and [0075] from Rigetti).

Regarding to Claim 15, the rejection of Claim 1 is incorporated and further the combination of Johnson, Hilton, Monroe and Baird discloses: wherein the quantum computing resources include: qubit devices that define the qubits in the quantum processor (see [0016] from Johnson and [0129] from Hilton); and 
signal components configured to deliver control signals to the qubit devices; wherein the events to be executed using the respective quantum computing resources include delivery of the control signals to respective qubit devices via the signal components (see [0050] from Johnson and lines 16-20 of col. 2 and lines 58-60 of col. 6 from Baird; “a scheduled entanglement of both nearby and non-local qubits for an efficient fault-tolerant execution of computations in accordance with a prescribed algorithm and under control of a control processor unit (CPU)” and “a processor unit configured to initiate, schedule and control quantum computations in accordance with a quantum algorithm”, It is understood to one with ordinary skill in the art that the controlling described by [0050] from Johnson, lines 16-20 of col. 2, lines 58-60 of col. 6 from Baird would require the quantum sub-system would include signal components configured to receive and sent/deliver the control signals to corresponding qubit devices/resources to be controlled).

The combination of Johnson, Hilton, Monroe and Baird does not disclose the signal components are signal lines.
However, Rigetti discloses: wherein the quantum computing resources includes: 
qubits devices that define the qubits in the quantum processor (see Fig. 2 and [0073]);
signal lines configured to deliver control signals to the qubit devices; wherein the events to be executed using the respective quantum computing resources include delivery of the control signals to respective qubit devices via the signal lines (see Fig. 2 and [0071]; “the signal board 140 includes signal lines that communicate qubit control signals from the QPC input connector hardware 136 to the individual qubit devices 144”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the architecture of the quantum processor system and control signal delivering mechanism from the combination of Johnson, Hilton, Monroe and Baird by including signal lines in a quantum processing system as taught by Rigetti, since either one of Johnson, Hilton, Monroe or Rigetti would require the quantum process system to receive and transmit control signals from the classical control sub-system information and signal lines are a well-known and understood type of component in the quantum computing fields to receive and transmit control signals (see Fig. 2 and [0071] from Rigetti).

Regarding to Claim 19, the rejection of Claim 1 is incorporated, the combination of Johnson, Hilton, Monroe and Baird does not disclose: wherein the event schedule, when executed in the hybrid computing system, synchronizes at least one operation performed by one of the classical computing resources with at least one operation performed by one of the quantum computing resources.
However, Rigetti discloses: wherein the event schedule, when executed in the hybrid computing system, synchronizes at least one operation performed by one of the classical computing resources with at least one operation performed by one of the quantum computing resources (see Figs. 1-2 and [0085]; “the quantum computing system 100A operates based on a clock cycle or another type of synchronization scheme” and “the control system 1 10A generates control signals to implement a subset of instructions, control signals are delivered to the quantum processor cell 102A, and qubit readout signals are delivered to the control system 110A. The control signals delivered on each clock cycle can be configured, for example, based on the sequence of instructions, based on readout signals from a previous cycle, quantum error correction operations, error matching calculations”. Executions of the certain events/operations from quantum computer and classical computer at the hybrid system would be synchronized).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the executions of the non-quantum sub-system and the quantum sub-system in a hybrid system from the combination of Johnson, Hilton, Monroe and Baird by including the synchronization of non-quantum sub-system and the quantum sub-system in a hybrid system as taught by Rigettim, since it would provide a mechanism of executing the quantum sub-system until necessary data has been produced from the non-quantum sub-system.

Regarding to Claim 29, the rejection of Claim 28 is incorporated and further Claim 29 is a system claim corresponds to method Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Regarding to Claim 37, the rejection of Claim 23 is incorporated and further Claim 37 is a system claim corresponds to method Claim 15 and is rejected for the same reason set forth in the rejection of Claim 15 above.

Regarding to Claim 41, the rejection of Claim 23 is incorporated and further Claim 41 is a system claim corresponds to method Claim 19 and is rejected for the same reason set forth in the rejection of Claim 19 above.

Regarding to Claim 53, the rejection of Claim 45 is incorporated and further Claim 53 is rejected for the same reason set forth in the rejection of Claim 15 above.

Regarding to Claim 55, the rejection of Claim 45 is incorporated and further Claim 55 is rejected for the same reason set forth in the rejection of Claim 19 above.

Regarding to Claim 57, the rejection of Claim 1 is incorporated and further the combination of Johnson, Hilton, Monroe and Baird discloses: wherein the set of events comprises a first event and a second event (see Fig. 1, [0016], [0037] [0045] from Johnson, [0023], [0030] from Hilton, lines 64-7 of cols. 10-11 and lines 25-28 of col. 11 from Monroe; “a qubit-specific measurement capability (the need to be able to measure the state of the qubit in order to retrieve information”, “quantum gates applied to the qubits”, “Upon obtaining the first and/or second quantum gates in accordance with a predetermined schedule, … Subsequently, the states of qubits produced by the first and/or second gates are measured an forwarded” and “wherein each subsequent measurement of the six stabilizers is performed by re-using of four ancilla qubits for each logical qubit”. Also see Figs. 7A-7B, lines 60-43 of cols. 30-31 from Monroe).
The combination of Johnson, Hilton, Monroe and Baird does not disclose: performing the temporal optimization process comprises: moving the first event in time; and accreting the first event with the second event.
However, Rigetti discloses: wherein the set of events comprises a first event and a second event, and performing the temporal optimization process comprises: moving the first event in time; and accreting the first event with the second event (see [0085] from Rigetti; “the quantum computing system 100A operates based on a clock cycle or another type of synchronization scheme” and “the control system 1 10A generates control signals to implement a subset of instructions, control signals are delivered to the quantum processor cell 102A, and qubit readout signals are delivered to the control system 110A. The control signals delivered on each clock cycle can be configured, for example, based on the sequence of instructions, based on readout signals from a previous cycle, quantum error correction operations, error matching calculations”. Executions of the certain events/operations from quantum computer and classical computer at the hybrid system would be synchronized, i.e., certain event/operation of quantum subsystem and classical subsystem would be accreted/added/accumulated with some other events/operations).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the executions of the non-quantum sub-system and the quantum sub-system in a hybrid system from the combination of Johnson, Hilton, Monroe and Baird by including the synchronization of non-quantum sub-system and the quantum sub-system in a hybrid system as taught by Rigettim, since it would provide a mechanism of executing the quantum sub-system until necessary data has been produced from the non-quantum sub-system.

Regarding to Claim 58, the rejection of Claim 1 is incorporated, the combination of Johnson, Hilton, Monroe and Baird does not disclose: wherein performing the temporal optimization process comprises performing an accretive transformation.
However, Rigetti discloses: wherein performing the temporal optimization process comprises performing an accretive transformation (see [0085] from Rigetti; “the quantum computing system 100A operates based on a clock cycle or another type of synchronization scheme” and “the control system 1 10A generates control signals to implement a subset of instructions, control signals are delivered to the quantum processor cell 102A, and qubit readout signals are delivered to the control system 110A. The control signals delivered on each clock cycle can be configured, for example, based on the sequence of instructions, based on readout signals from a previous cycle, quantum error correction operations, error matching calculations”. Executions of the certain events/operations from quantum computer and classical computer at the hybrid system would be synchronized, i.e., certain event/operation of quantum subsystem and classical subsystem would be accreted/added/accumulated with some other events/operations, and thus performing an accretive transformation that is similar to synchronized behavior).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the executions of the non-quantum sub-system and the quantum sub-system in a hybrid system from the combination of Johnson, Hilton, Monroe and Baird by including the synchronization of non-quantum sub-system and the quantum sub-system in a hybrid system as taught by Rigettim, since it would provide a mechanism of executing the quantum sub-system until necessary data has been produced from the non-quantum sub-system.

Regarding to Claim 59, the rejection of Claim 23 is incorporated and further Claim 59 is a system claim corresponds to method Claim 57 and is rejected for the same reason set forth in the rejection of Claim 57 above.

Regarding to Claim 60, the rejection of Claim 23 is incorporated and further Claim 60 is a system claim corresponds to method Claim 58 and rejected for the same reason set forth in the rejection of Claim 58 above.

Regarding to Claim 61, the rejection of Claim 45 is incorporated and further Claim 61 is rejected for the same reason set forth in the rejection of Claim 57 above.

Regarding to Claim 62, the rejection of Claim 45 is incorporated and further Claim 62 is rejected for the same reason set forth in the rejection of Claim 58 above.

Claims 9, 31 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPUB 20170223143 A1- recorded on IDS filled by 9/11/2019, hereafter Johnson) in view of Hilton et al. (US PGPUB 20070239366 A1- recorded on IDS filled by 7/26/2018, hereafter Hilton), Monroe et al. (US Patent 9858531 B1, hereafter Monroe) and Baird et al. (US PGPUB 20070094661 A1, hereafter Baird) and further in view of Allen et al. (US PGPUB 20110238378 A1-recorded on IDS filled by 9/11/2019, hereafter Allen).
Monroe and Baird were cited on the previous office action.

Regarding to Claim 9, the rejection of Claim 1 is incorporated, the combination of Johnson, Hilton, Monroe and Baird does not disclose: wherein the hybrid computing system is configured to perform asynchronous classical and quantum computation.
However, Allen discloses: wherein hybrid computing system is configured to asynchronous classical and quantum computation (see Fig. 1A, 2A, [0037] and [0042]. The quantum processing system 108/200 performs certain quantum computation and provides an output result to signal delivery sub-system of control computer 106, which places such output result in repository 118; the preprocessor 110 then performs certain classical computation based on such output result, i.e., the hybrid computing system 100 is configured to perform asynchronous classical and quantum computation).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the return of calculated results from quantum computer to classical computer for performing global optimization shown on Fig. 3 of Hilton from the combination of Johnson, Hilton, Monroe and Baird by including a repository 118 to store the result achieved by the quantum sub-system for the classical sub-system to retrieve for further processing discussed from Allen, since it would provide temporary storage location for storing the intermediate results from the quantum sub-system in a hybrid system.

Regarding to Claim 31, the rejection of Claim 23 is incorporated and further Claim 31 is a system claim corresponds to method Claim 9 and is rejected for the same reason set forth in the rejection of Claim 9 above.

Regarding to Claim 49, the rejection of Claim 45 is incorporated and further Claim 49 is rejected for the same reason set forth in the rejection of Claim 9 above.

Claims 10-11, 32-33 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPUB 20170223143 A1- recorded on IDS filled by 9/11/2019, hereafter Johnson) in view of Hilton et al. (US PGPUB 20070239366 A1- recorded on IDS filled by 7/26/2018, hereafter Hilton), Monroe et al. (US Patent 9858531 B1, hereafter Monroe) and Baird et al. (US PGPUB 20070094661 A1, hereafter Baird) and further in view of Ofek et al. (US PGPUB 20190049495 A1, hereafter Ofek).
Monroe, Baird and Ofek were cited on the previous office action.

Regarding to Claim 10, the rejection of Claim 1 is incorporated, the combination of Johnson, Hilton, Monroe and Baird does not disclose: wherein the hybrid computing system is configured to perform fully hybrid and interleaved classical/quantum computation, and the event schedule specifies operations to be performed by the classical processor in a characteristic time that is less than a coherence time of the quantum processor.
However, Ofek discloses: wherein the hybrid computing system is configured to perform fully hybrid and interleaved classical/quantum computation, and [the event schedule specifies] operations to be performed by the classical processor in a characteristic time that is less than a coherence time of the quantum processor (see [0098]-[0099]; “requires that the control apparatus be able to perform a wide array of control operations, and that it be able to dynamically choose from these operations based on the states of the quantum systems 115 in less than the coherence time of the quantum system”. Also see [0003]). 
Note: according to [0047] from the specification of the instant patent application, in order to achieve full hybrid and interleaved classical/quantum computation at a hybrid computing system executes events/operations on corresponding classical sub-system and quantum sub-system, the operations to be performed by the classical processor in a characteristic time is required to be less than a coherence time of the quantum processor, and thus Ofek discloses a hybrid computing system to performs fully hybrid and interleaved classical/quantum computation when the operation of its classical sub-system is performed in a characteristic time that is less than a coherence time of its quantum sub-system.
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the executions of corresponding events/operations/sub-tasks on corresponding classical computers or quantum computers from the combination of Johnson, Hilton, Monroe and Baird by including arranging operations performed by classical sub-system to be less than the coherence time of the quantum sub-system from Ofek, since it would a mechanism of avoiding loss of qubits information, i.e., retaining information of the quantum system or qubits within its coherence time (see [0003] from Ofek).

Regarding to Claim 11, the rejection of Claim 1 is incorporated and further the combination of Johnson, Hilton, Monroe and Baird discloses: wherein the hybrid computing system is configured to perform quantum computation with [fast] feedback (see steps 306-310 of Fig. 3, [0102]-[0104] from Hilton. Performing quantum computation with feedback from classical computer).
The combination of Johnson, Hilton, Monroe and Baird does not disclose: perform quantum computation with fast feedback, and the event schedule specifies operations to be performed by the classical processor in a characteristic time that is less than a coherence time of the quantum processor.
However, Ofek discloses: wherein the hybrid computing system is configured to perform quantum computation with fast feedback, and [the event schedule specifies] operations to be performed by the classical processor in a characteristic time that is less than a coherence time of the quantum processor (see [0098]-[0099]; “requires that the control apparatus be able to perform a wide array of control operations, and that it be able to dynamically choose from these operations based on the states of the quantum systems 115 in less than the coherence time of the quantum system”. Also see [0003]). 
Note: according to [0046] from the specification of the instant patent application, in order to achieve fast feedback configuration at a hybrid computing system executes events/operations on corresponding classical sub-system and quantum sub-system, the operations to be performed by the classical processor in a characteristic time is required to be less than a coherence time of the quantum processor, and thus Ofek discloses a hybrid computing system to performs quantum computation with fast feedback when the operation of its classical sub-system is performed in a characteristic time that is less than a coherence time of its quantum sub-system.
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the executions of corresponding events/operations/sub-tasks on corresponding classical computers or quantum computers from the combination of Johnson, Hilton, Monroe and Baird by including arranging operations performed by classical sub-system to be less than the coherence time of the quantum sub-system from Ofek, since it would a mechanism of avoiding loss of qubits information, i.e., retaining information of the quantum system or qubits within its coherence time (see [0003] from Ofek).

Regarding to Claim 32, the rejection of Claim 23 is incorporated and further Claim 32 is a system claim corresponds to method Claim 10 and is rejected for the same reason set forth in the rejection of Claim 10 above.

Regarding to Claim 33, the rejection of Claim 23 is incorporated and further Claim 33 is a system claim corresponds to method Claim 11 and is rejected for the same reason set forth in the rejection of Claim 11 above.

Regarding to Claim 50, the rejection of Claim 45 is incorporated and further Claim 50 is rejected for the same reason set forth in the rejection of Claim 10 above.

Regarding to Claim 51, the rejection of Claim 45 is incorporated and further Claim 51 is rejected for the same reason set forth in the rejection of Claim 11 above.

Claims 21 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPUB 20170223143 A1- recorded on IDS filled by 9/11/2019, hereafter Johnson) in view of Hilton et al. (US PGPUB 20070239366 A1- recorded on IDS filled by 7/26/2018, hereafter Hilton), Monroe et al. (US Patent 9858531 B1, hereafter Monroe) and Baird et al. (US PGPUB 20070094661 A1, hereafter Baird) and further in view of Shao et al. (CN 104880476 A, hereafter Shao).
Monroe, Baird and Shao were cited on the previous office action.

Regarding to Claim 21, the rejection of Claim 20 is incorporated, the combination of Johnson, Hilton, Monroe and Baird does not disclose: wherein the integrated package comprises a field programmable gate array (FPGA) advanced reduced instruction set computing machine package.
However, Shao discloses: a FPGA processor includes an FPGA advanced reduced instruction set computing machine package (see [0027] and [0034]; “an ARM the FPGA processor” and “a built-in FPGA ARM-A9 dual-core processors”. It is understood that ARM-A9 is an advanced reduced instruction set computing machine package, and thus the “a built-in FPGA ARM-A9 dual-core processors” described by [0034] is an FPGA advanced reduced instruction set computing machine package).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the generic FPGA processor as taught by the combination of Johnson, Hilton, Monroe and Baird by including the specific types FPGA processor, i.e., a built-in FPGA ARM-A9 dual-core processors, as taught by Shao, since it would provide the ARM-A9 processor that is a well-known type of FPGA processor having instruction set architecture allows fewer cycle per instruction than a complex instruction set computer architecture type.

Regarding to Claim 43, the rejection of Claim 42 is incorporated and further Claim 43 is a system claim corresponds to method Claim 21 and is rejected for the same reason set forth in the rejection of Claim 21 above.

Claims 22, 44 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPUB 20170223143 A1- recorded on IDS filled by 9/11/2019, hereafter Johnson) in view of Hilton et al. (US PGPUB 20070239366 A1- recorded on IDS filled by 7/26/2018, hereafter Hilton), Monroe et al. (US Patent 9858531 B1, hereafter Monroe) and Baird et al. (US PGPUB 20070094661 A1, hereafter Baird) and further in view of Hamze et al. (US PGPUB 20170255872 A1-recorded on IDS filled by 3/4/2019, hereafter Hamze).
Monroe and Baird were cited on the previous office action.

Regarding to Claim 22, the rejection of Claim 1 is incorporated and further the combination of Johnson, Hilton, Monroe and Baird discloses: wherein at least one of the one or more classical memories comprises a [dynamic] random-access memory (RAM), field programmable gate array (FPGA) registers or a state memory of a processor (see Fig. 7 and [0080] from Hilton; “a system memory 36, preferably high speed random-access memory (RAM)”).
The combination of Johnson, Hilton, Monroe and Baird does not discloses: wherein at least one of the one or more classical memories comprises a dynamic random-access memory (DRAM), field programmable gate array (FPGA) registers or a state memory of a processor.
However, Hamze discloses: a classical control processor of a hybrid classical-quantum computing system comprises one or more classical memories comprises a dynamic random-access memory (DRAM), field programmable gate array (FPGA) registers or a state memory of a processor (see Figs 1A, 1B, “dynamic random access memory (DRAM) 144 a” from [0114], “dynamic random access memory (DRAM) 154 d” from [0115], “dynamic random access memory (DRAM) 164 a” from [0116] and “dynamic random access memory (DRAM) 174 a” from [0117]. Also see Fig. 3A and [0168]). 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the RAM system memory from the combination of Johnson, Hilton, Monroe and Baird by including the specific types of classical processors having DRAM as taught by the hybrid computing system of Hamze, since any of RAM or DRAM is well-known type of memory to store data at the computing device and thus it is obvious to try such design for the classical memories of the hybrid computing system as taught by Hilton.

Regarding to Claim 44, the rejection of Claim 23 is incorporated and further Claim 44 is a system claim corresponds to method Claim 22 and is rejected for the same reason set forth in the rejection of Claim 22 above.

Regarding to Claim 56, the rejection of Claim 45 is incorporated and further Claim 56 is rejected for the same reason set forth in the rejection of Claim 22 above.

Response to Arguments
Applicant’s arguments, filled 1/24/2022, with respect to rejections of Claims 1-2, 4, 6-12, 15, 18-24, 26, 28-34, 37 and 40-62 under 35 U.S.C. 103 have been full considered but they are not persuasive.

Applicant’s arguments at pages 13-18 are summarized as the following:
For Claim 1, reference Hilton discloses “[T]he classical computer in Hilton could receive the results from the quantum computer ‘properly’ at any time after the quantum computer ‘solves for the ground state energy’ at step 304; Hilton does not indicate that an event schedule is needed for results to be received ‘properly’ as the Advisory Action Alleges. Similarity, the quantum computer in Hilton can receive results from the classical computer ‘properly’ at any time”. Such teaching does not disclose amended limitation of “specifying relative timing of operations of the quantum processor and the classical processor” (see pages 15-16 from the Remarks).
For Claim 1, “the resource schedules of claim 1 does not ‘necessarily’ flow from the Johnson reference. In fact, it is possible to schedule a task to be computed by a quantum computing system without necessarily including resource schedules for individual qubits”. “In other words, the task does not specify which qubit device will be used and when it is used” (see last paragraph of page 17 from the Remarks). 

The examiner respectively disagrees.
First of all, Applicant is suggested to explain Applicant’s interpretation on the amended limitation of “specifying relative timing of operations of the quantum processor and the classical processor” since from Examiner’s point of view, what Applicant admitted the teaching from reference Hilton at Applicant’s argument actually proves Hilton does disclose the amended limitation. From Examiner’s point of view, the amended limitation of “specifying relative timing of operations of the quantum processor and the classical processor” (emphasis added) is specifying the operation order/sequence of the classical and quantum processors to allow the system knows which of the classical or quantum processor executes/operates first and which executes/operates later. The feature/teaching from Hilton that Applicant admitted does specify which of the classical or quantum processor executes/operates first and which executes/operates later. If Applicant interprets “relative timing” more than execution order/sequence of which executes first and which executes later (like one of the processor has to be executed within certain particular interval after the other one executes OR at Xth point in time, one of the processor starts execution and the other one begins execution after (X+Y)th point in time), then Applicant is suggested to amend the related language as specific as what Applicant interprets and to provide support from the specification for such interpretation.
First of all, the inherency statement for limitation “the event schedule comprises resource schedules for the respective qubits” is based on the descriptions from reference Johnson (which means if Applicant’s detail explanation/example does not fit into the descriptions from reference Johnson, then Applicant’s arguments/explanation/example are moot). No matter the previous office action or current office action, Examiner cited [0043] and Claim 7 from Johnson (the details of descriptions are “The API 170 also includes an internal task scheduler 240 that is tuned for the many distinguishing characteristics of quantum computing devices” and “a module that schedules computational tasks to be computed by the quantum processing device”) for rejecting the related limitations. Such descriptions by the language itself at least provide or allocate a quantum processing device to execute the task/job (In addition, [0016] from Johnson state “Quantum processing devices commonly use so-called qubits, or quantum bits”). Thereby, Johnson does specify which qubit device will be used for executing the task. For the issue of “when it is used”, the exact claimed language is “resource schedules for the respective qubits”; if Applicant interprets the word “schedules” itself to include meaning or feature of “when it is used”, then based on same interpretation and logic, the word “schedules” from statement of “a module that schedules computational tasks to be computed by the quantum processing device” of Johnson should also include feature of specifying “when it is used” (if Applicant does not interpret the word “schedule” itself to include “when it is used”, then the claimed limitation does not require the feature of “when it is used”). In this way, descriptions from Johnson do disclose limitation of “the event schedule comprises resource schedules for the respective qubits”.
Therefore, Claims 1-2, 4, 6-12, 15, 18-24, 26, 28-34, 37 and 40-62 are rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fox et al. (US 20140025610 A1) discloses: each tasks are rescheduled as early as possible and generating a new listing of each tasks which are maintained in the order set in the prior listing (see [0075]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196